Name: Commission Regulation (EC) No 2202/94 of 9 September 1994 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|31994R2202Commission Regulation (EC) No 2202/94 of 9 September 1994 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 236 , 10/09/1994 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 61 P. 0034 Swedish special edition: Chapter 3 Volume 61 P. 0034 COMMISSION REGULATION (EC) No 2202/94 of 9 September 1994 amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas the intervention centres are determined in the Annex to Commission Regulation (EEC) No 2273/93 (3); whereas some Member States have asked for that Annex to be amended; whereas those requests should be granted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2273/93 is hereby amended as follows: 1. under 'BUNDESREPUBLIK DEUTSCHLAND': - in 'Land Nordrhein-Westfalen' the Gelsenkirchen centre is deleted for rye, - in 'Land Niedersachsen' the Seesen and Goettingen centres are replaced by the Bad Gandersheim and Rosdorf centres, - the Altenburg centre is transferred from 'Land Sachsen' to 'Land Thueringen', - in 'Land Thueringen' the Ebeleben centre is also regarded as an intervention centre for rye; 2. under 'DANMARK': - in 'Jylland' the Struer centre is regarded as an intervention centre for rye, - in 'Lolland' the Nakskov centre is deleted for rye; 3. under 'FRANCE': - in 'Nord' the Valenciennes centre is replaced by the Prouvy centre, - in 'Allier' the Varennes-sur-Allier centre is deleted for sorghum but is regarded as an intervention centre for maize. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 197, 30. 7. 1994, p. 1. (3) OJ No L 207, 18. 8. 1993, p. 1.